963 A.2d 809 (2008)
197 N.J. 417
In the Matter of Robert L. FILAURO, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
December 3, 2008.

ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule 1:20-15(k) a recommendation that ROBERT L. FILAURO of NORTHFIELD, who was admitted to the bar of this State in 1996, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determination of the District I Fee Arbitration Committee in Docket No. I-05-0032F, and good cause appearing;
It is ORDERED that ROBERT L. FILAURO be temporarily suspended from the practice of law, effective January 3, 2009, and until respondent satisfies the award of the District I Fee Arbitration Committee in Docket No. I-05-0032F and pays a sanction of $500 to the Disciplinary Oversight Committee; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all financial obligations under this Order; and it is further
*810 ORDERED that if respondent seeks to be heard on this matter, permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.